          Case 18-11843-SDM                 Doc 70          Filed 07/12/21 Entered 07/12/21 16:42:56                      Desc Main
 Fill in this information to identify the case:
                                                           Document      Page 1 of 3
 Debtor 1
                       Calvin Davis

 Debtor 2
 (Spouse, if filing)   Carmel Davis

 United States Bankruptcy Court for the: Northern   District of            Mississippi
                                                                           (State)
 Case number           18-11843-SDM




Form 4100R
Response to Notice of Final Cure Payment                                                                                             10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.


 Part 1:       Mortgage Information
                                                                                                  Court claim no. (if known):
 Name of Creditor:          U.S. Bank Trust National Association, not in its individual           14
                            capacity, but solely as Trustee of LSF8 Master Participation
                            Trust

 Last 4 digits of any number you use to identify the debtor’s account: XXXXXX9212

 Property address:                       1504 E Waldron Street
                                         Number        Street



                                         Corinth, MS 38834
                                         City               State         ZIP Code

 Part 2:       Pre-petition Default Payments

 Check one:
  Creditor agrees that the debtor(s) have paid in full the amount required to cure the pre-petition default
   on the creditor’s claim
  Creditor disagrees that the debtor(s) have paid in full the amount required to cure the pre-petition
   default on the creditor’s claim. Creditor asserts that the total pre-petition amount remaining unpaid
                                                                                                                                   $ ________
   as of the date of this response is:

 Part 3:       Post-petition Mortgage Payment

 Check one:
   Creditor states that the debtor(s) are current with all post-petition payments consistent with § 1322(b)(5)
  of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

     The next post-petition payment from the debtor(s) is due on:               07/19/2021
                                                                               MM/DD/YYYY
   Post-petition payment amount is $685.68.
  Creditor states that the debtor(s) are not current on all post-petition payments consistent with § 1322(b)(5)
   of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

     Creditor asserts that the total amount remaining unpaid as of the date of this response is:
     a. Total post-petition payments due:                                                                       (a)   $                0.00
     b.     Total fees, charges, expenses, escrow, and costs outstanding                                       +(b) $                  0.00
     c.     Total. Add lines a and b                                                                            (c)   $                0.00
     Creditor asserts that the debtor(s) are contractually
     Obligated for the post-petition payment(s) that first became
     Due on:
                                                                                     MM/DD/YYYY




 Form 4100R                                     Response to Notice of Final Cure Payment                                  page 1
        Case 18-11843-SDM                     Doc 70         Filed 07/12/21 Entered 07/12/21 16:42:56                                     Desc Main
                                                            Document      Page 2 of 3
   Debtor 1           Calvin Davis                                                                             Case number 18-11843-SDM
                      First Name     Middle Name     Last Name


Part 4:       Itemized Payment History


If the creditor disagrees in Part 2 that the pre-petition arrearage has been paid in full or states in Part 3 that the
debtor(s) are not current with all post-petition payments, including all fees, charges, expenses, escrow, and costs,
the creditor must attach an itemized payment history disclosing the following amounts from the date of the
bankruptcy filing through the date of this response:
     all payments received;
     all fees, costs, escrow, and expenses assessed to the mortgage; and
     all amounts the creditor contends remain unpaid.




Part 5:       Sign Here


The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
proof of claim.

Check the appropriate box:
 I am the creditor
 I am the creditor’s authorized agent


I declare under penalty of perjury that the information provided in this response is true and correct
to the best of my knowledge, information, and reasonable belief.

Sign and print your name and your title, if any, and state your address and telephone number if different
from the notice address listed on the proof of claim to which this response applies.



                      /s/Karen A. Maxcy                                                                     Date    7/12/2021
                      Signature


Print                 Karen A. Maxcy                                                                        Title   Attorney for the Creditor
                      First Name           Middle Name           Last Name



Company               McCalla Raymer Leibert Pierce, LLC


If different from the notice address listed on the proof of claim to which this response applies:




Address               1544 Old Alabama Road
                      Number                Street



                      Roswell, GA 30076
                      City                State            Zip Code


   Contact phone      678-321-6965                                                                  Email      Karen.Maxcy@mccalla.com




Form 4100R                                         Response to Notice of Final Cure Payment                                               page 2
     Case 18-11843-SDM          Doc 70     Filed 07/12/21 Entered 07/12/21 16:42:56           Desc Main
                                          Document      Page 3 of 3

                                                               Bankruptcy Case No.:   18-11843-SDM
In Re:       Calvin Davis                                      Chapter:               13
             Carmel Davis                                      Judge:                 Selene D. Maddox

                                          CERTIFICATE OF SERVICE

    I, Karen A. Maxcy, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell, GA
    30076, certify:

    That I am, and at all times hereinafter mentioned, was more than 18 years of age;

    That on the date below, I caused to be served a copy of the within Response to Notice of Final Cure
    Payment filed in this bankruptcy matter on the following parties at the addresses shown, by regular United
    States Mail, with proper postage affixed, unless another manner of service is expressly indicated:

Calvin Davis
1504 E. Waldron Street
Corinth, MS 38834

Carmel Davis
1504 E. Waldron Street
Corinth, MS 38834

Kimberly Brown Bowling                          (served via ECF Notification)
P.O. Box 7177
Tupelo, MS 38802-7177

Terre M. Vardaman, Trustee                      (served via ECF Notification)
P.O. Box 1326
Brandon, MS 39043

U. S. Trustee
501 East Court Street, Suite 6-430
Jackson, MS 39201

    I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.


Executed on:       7/12/2021      By:      /s/Karen A. Maxcy
                       (date)              Karen A. Maxcy, Mississippi BAR NO. 8869
                                           Attorney for the Creditor




Form 4100R                       Response to Notice of Final Cure Payment                     page 3
